September 7, 1901. The opinion of the Court was delivered by
This action was brought under section 1169 of the Revised Statutes, to recover damages for personal injury alleged to have been sustained by plaintiff through a defect in a bridge over a ditch on a public highway *Page 491 
in Anderson County, occasioned by the neglect or mismanagement of said county. The jury having rendered a verdict for $98 in favor of the plaintiff, the defendant moved for a new trial on the ground that the verdict was not supported by the evidence, which motion was refused. The defendant now appeals from the judgment rendered solely on the ground that there was error in refusing the motion for a new trial.
The refusal of a motion for a new trial is final as to all issues of fact involved. It is only when the verdict is wholly without any evidence to support it, that it is error of law to refuse a motion for new trial based upon the evidence.Martin v. Jennings, 52 S.C. 382. There was no error of law in this case, for an examination of the testimony shows that there was some testimony tending to establish all the material issues in favor of the plaintiff.
The judgment of the Circuit Court is affirmed.